Citation Nr: 1533847	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of compensation overpayment in the amount of $600 as a result of an apportionment on behalf of the Veteran's child, D.W., to include whether the overpayment was properly created.

(Additional issues are addressed in separate decisions with the same docket number.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was addressed in a January 2009 statement of the case and perfected for appellate review in February 2009, and that the issue is inextricably intertwined with the appeal in a separate decision as to whether a special apportionment on behalf of the Veteran's child is appropriate.

In correspondence received by the Board in January 2015, the Veteran, in essence, revoked previously appointed representation.  He stated that he wanted to represent himself in his appeal.


REMAND

The Board finds additional action is required prior to appellate review.  Although this matter was not certified as an issue for appellate review, it was addressed in a January 2009 statement of the case and was perfected by the Veteran's February 2009 substantive appeal.  As the issue is inextricably intertwined with the appeal in a separate decision as to whether the special apportionment on behalf of the Veteran's child is appropriate, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of his right to submit additional evidence and argument as to this matter.

2.  Upon resolution of the inextricably intertwined issue on appeal in a separate decision as to whether a special apportionment on behalf of the Veteran's child is appropriate, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

